Case 1:20-cv-02900-JPH-TAB Document 46 Filed 08/23/21 Page 1 of 8 PageID #: 215




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 DAVID M. MULLINS,                           )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:20-cv-02900-JPH-TAB
                                             )
 MIKE MILLER,                                )
 DAVID NAUTH,                                )
 DAVID FLEISHHAKER,                          )
 HEATHER WHITAKER,                           )
 HOWARD WICKERSHAM,                          )
                                             )
                          Defendants.        )

            ORDER DENYING DEFENDANTS' MOTION TO DISMISS

       In May 2019, David Mullins was terminated from his position as a

 meteorologist for the Indiana State Department of Health ("ISDH") Weights and

 Measures Division. See dkt. 6 at 4. He has sued five state employees—his

 former supervisor Mike Miller, ISDH Director David Nauth, ISDH senior

 technician Howard Wickersham, ISDH attorney David Fleishhaker, and Indiana

 State Personnel Director Heather Whitaker—alleging that he was terminated

 because of his disability. Dkt. 6-1 at 4. Defendants filed a motion to dismiss

 for failure to state a claim. Dkt. [18]. For the reasons below, that motion is

 DENIED.




                                         1
Case 1:20-cv-02900-JPH-TAB Document 46 Filed 08/23/21 Page 2 of 8 PageID #: 216




                                       I.
                             Facts and Background

       Because Defendants moved for dismissal under Rule 12(b)(6), the Court

 accepts and recites "the well-pleaded facts in the complaint as true." McCauley

 v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011).

       A. The operative complaint

       Mr. Mullins has filed four complaints. See dkt. 1; dkt. 4; dkt. 6; dkt. 16.

 Defendants have moved to dismiss the second amended complaint, dkt. 6,

 arguing that it is the operative complaint because Mr. Mullins did not have

 leave to file his third amended complaint, dkt. 16. Dkt. 18 at 1; see Fed. R.

 Civ. P. 15(a)(1)(A) ("A party may amend its pleading once as a matter of course

 within 21 days after serving it."). Mr. Mullins did not respond to this

 argument. See dkt. 19. The Court therefore STRIKES the third amended

 complaint, dkt. 16; the second amended complaint, dkt. 6, is the operative

 complaint.

       B. Factual allegations and procedural history

       Mr. Mullins started working for the ISDH as a meteorologist on April 22,

 2019. Dkt. 6 at 4; dkt. 6-1 at 1. During his employment, "it was well known"

 that he was disabled—he used a handicapped parking spot and had difficulty

 walking. Dkt. 6-1 at 4. On May 31, 2019, Mr. Mullins's supervisor, Mr. Miller,

 told him that he was being terminated for an alleged disciplinary action and

 because Mr. Mullins's skills were not progressing at an appropriate level for his

 position. Dkt. 6-1 at 1. Mr. Mullins had not been informed of any performance



                                         2
Case 1:20-cv-02900-JPH-TAB Document 46 Filed 08/23/21 Page 3 of 8 PageID #: 217




 issues, and he had performed the same work for the federal government for

 over twenty years. Id.

       Mr. Mullins filed a charge of discrimination with the Equal Employment

 Opportunity Commission in September 2019. Dkt. 6 at 5. He brought this

 suit pro se on November 5, 2020, alleging that Defendants terminated his

 employment in violation of the Americans with Disabilities Act ("ADA"), 42

 U.S.C. §§ 12112 to 12117. See dkt. 1; dkt. 6.

                                         II.
                                   Applicable Law

       Defendants may move under Federal Rule of Civil Procedure 12(b)(6) to

 dismiss claims for "failure to state a claim upon which relief may be granted."

 To survive a Rule 12(b)(6) motion to dismiss, a complaint must "contain

 sufficient factual matter, accepted as true, to 'state a claim to relief that is

 plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

 Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A facially plausible claim is

 one that allows "the court to draw the reasonable inference that the defendant

 is liable for the misconduct alleged." Id.

         When ruling on a 12(b)(6) motion, the Court will "accept the well-

 pleaded facts in the complaint as true," but will not defer to "legal conclusions

 and conclusory allegations merely reciting the elements of the claim."

 McCauley, 671 F.3d at 616.




                                           3
Case 1:20-cv-02900-JPH-TAB Document 46 Filed 08/23/21 Page 4 of 8 PageID #: 218




                                         III.
                                       Analysis

       To state an ADA claim, Mr. Mullins must "allege facts showing that:

 (1) he is 'disabled'; (2) he is qualified to perform the essential function of the job

 either with or without reasonable accommodation; and (3) he suffered an

 adverse employment action because of his disability. Gogos v. AMS Mech. Sys.,

 Inc, 737 F.3d 1170, 1172 (7th Cir. 2013). Defendants argue that Mr. Mullins

 has not pleaded facts supporting the first and third elements. See dkt. 18.

       A. Disability

       Defendants argue that Mr. Mullins's "foot and knee issues," dkt. 6 at 4,

 do not establish that he is disabled under the ADA because his complaint does

 not explain those issues or how they affect his ability to work. Dkt. 18 at 4.

 Mr. Mullins responds that his foot and knee troubles cause great pain when he

 walks or moves. Dkt. 19 at 3.

       The ADA defines "disability" as "(A) a physical or mental impairment that

 substantially limits one or more major life activities . . . ; (B) a record of such

 an impairment; or (C) being regarded as having such an impairment . . . ." 42

 U.S.C. § 12102(1). A plaintiff must "identify his disability" to give defendants

 fair notice of the claim, Tate v. SCR Medical Transp., 809 F.3d 343, 345–46 (7th

 Cir. 2015). Pro se complaints, however, are interpreted liberally. Sause v.

 Bauer, 138 S. Ct. 2561, 2563 (2018). Here, Mr. Mullins alleges that he has

 "foot and knee issues" that make it difficult for him to walk and to lace up




                                           4
Case 1:20-cv-02900-JPH-TAB Document 46 Filed 08/23/21 Page 5 of 8 PageID #: 219




 shoes. Dkt. 6; dkt. 6-1 at 4. He also alleges that he "parked every day in a

 handicap spot" and "was taking pain meds because of [his] feet." Id.

       While a complaint containing only the word "disability" generally does not

 provide fair notice, see Tate, 809 F.3d at 346, Mr. Mullins's complaint specifies

 "foot and knee issues" that affect his ability to walk and to lace up shoes, and

 that require pain medicine and parking in a handicapped spot. Dkt. 6 at 4;

 dkt. 6-1 at 4. Walking is a major life activity under the ADA, see 42 U.S.C.

 § 12102(2)(A), so Mr. Mullins has alleged a disability that affects a major life

 activity. That is enough to state an ADA claim. See Rowlands v. United Parcel

 Serv. – Fort Wayne, 901 F.3d 792, 800–01 (7th Cir. 2018) (knee injuries that

 "substantially interfered with [the] ability to walk . . . . [were] sufficient to

 support" a claimed disability).

       And while Mr. Mullins admits that he did not request accommodations,

 dkt. 6-1 at 4, he is not bringing an ADA failure-to-accommodate claim. See

 dkt. 6 at 4; see Hooper v. Proctor Health Care Inc., 804 F.3d 846, 851–53 (7th

 Cir. 2015) (separately addressing ADA failure-to-accommodate and disability-

 discrimination claims). In his complaint, Mr. Mullins checked the box for

 "Termination of my employment" but not the box for "Failure to accommodate

 my disability." Dkt. 6 at 4. His ADA discrimination claim does not require him

 to request accommodations. Gogos, 737 F.3d at 1172 (listing elements of an




                                            5
Case 1:20-cv-02900-JPH-TAB Document 46 Filed 08/23/21 Page 6 of 8 PageID #: 220




 ADA discrimination claim, including being "qualified to perform the essential

 function of the job either with or without reasonable accommodation"). 1

       B. Causation

       Defendants argue that Mr. Mullins does not clearly state that he

 informed Defendants that he was disabled and "acknowledges that he was not

 meeting his employer's legitimate expectations" in his complaint. Dkt. 18 at 4.

 Mr. Mullins responds that Defendants knew that he was disabled and

 nevertheless terminated his employment. Dkt. 19 at 2–3.

       Mr. Mullins alleges that it was "well known" by his supervisor and other

 ISDH employees that he was disabled. Dkt. 6-1 at 4. He alleges that Mr. Miller

 knew that he parked in a handicap spot every day and that he was taking pain

 medication for his difficulty walking. Id. The complaint also alleges that Mr.

 Miller "issued a warning email about wearing and fully lacing up shoes"

 because he knew that Mr. Mullins's foot and knee issues prevented him from

 fully lacing up his shoes. Id. Mr. Mullins's complaint therefore alleges that

 Defendants had knowledge of his disability before his termination. See Carlson

 v. CSX Transp. Inc., 758 F.3d 819, 827 (7th Cir. 2014).

       Defendants also argue that Mr. Mullins's complaint acknowledges that

 he was not meeting his employer's legitimate expectations. Dkt. 18 at 4. But

 the complaint says that he was terminated "unjustly . . . for an alleged

 disciplinary action and for not allegedly progressing skills." Dkt. 6-1 at 1


 1At this stage, Defendants do not argue Mr. Mullins was not qualified to perform his
 essential job functions, either with or without reasonable accommodations. See dkt.
 18.
                                           6
Case 1:20-cv-02900-JPH-TAB Document 46 Filed 08/23/21 Page 7 of 8 PageID #: 221




 (emphases added). It goes on to allege that Mr. Miller "never at any time

 informed the plaintiff of any lack of perceived skills nor was the plaintiff given

 any opportunity for performance improvement." Id. Mr. Mullins therefore does

 not admit that he failed to meet expectations. See id. Instead, he recounted

 and contested the reason he was given for the termination. Id. (alleging that

 the "removal was a violation of the ADA . . . and made to appear as a result of a

 disciplinary action").

       Finally, Defendants argue that Mr. Mullins "makes no allegations at all

 regarding similarly-situated, non-disabled employees being treated more

 favorably." Dkt. 18. This argument implicates the McDonnell Douglas

 framework, which allows a plaintiff to make a prima facie case of discrimination

 with certain evidentiary showings, including that a similarly situated coworker

 was treated more favorably. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510

 (2002). But that framework is "an evidentiary standard, not a pleading

 requirement." Id. Plaintiffs are therefore "not required to include allegations—

 such as the existence of a similarly situated comparator—that would

 established a prima facie case of discrimination" under McDonnell Douglas.

 Carlson, 758 F.3d at 827.

                                    *     *      *

       Mr. Mullins was required only to put his employer on notice of his claim.

 See Tate, 809 F.3d at 345–346. "Employers are familiar with discrimination

 claims and how to investigate them, so little information is required to put the

 employer on notice." Carlson, 758 F.3d at 827. Mr. Mullins's complaint meets

                                          7
Case 1:20-cv-02900-JPH-TAB Document 46 Filed 08/23/21 Page 8 of 8 PageID #: 222




 that standard here by identifying his disability and alleging that he suffered an

 adverse employment action because of it.

                                      IV.
                                   Conclusion

       The Court STRIKES Mr. Mullins's third amended complaint, dkt. [16];

 the clerk shall update the docket accordingly. Defendants' motion to dismiss

 Mr. Mullins's second amended complaint, dkt. 6, is DENIED. Dkt. [18].

 SO ORDERED.

Date: 8/23/2021




 Distribution:

 DAVID M. MULLINS
 Box 895
 Idaho Springs, CO 80452

 Alexander Robert Carlisle
 OFFICE OF THE ATTORNEY GENERAL
 Alexander.Carlisle@atg.in.gov




                                         8
